Case 2:16-cv-06603-PSG-PLA Document 236-3 Filed 12/02/19 Page 1 of 7 Page ID
                                 #:8646
Case 2:16-cv-06603-PSG-PLA Document 236-3 Filed 12/02/19 Page 2 of 7 Page ID
                                 #:8647
Case 2:16-cv-06603-PSG-PLA Document 236-3 Filed 12/02/19 Page 3 of 7 Page ID
                                 #:8648
Case 2:16-cv-06603-PSG-PLA Document 236-3 Filed 12/02/19 Page 4 of 7 Page ID
                                 #:8649
Case 2:16-cv-06603-PSG-PLA Document 236-3 Filed 12/02/19 Page 5 of 7 Page ID
                                 #:8650
Case 2:16-cv-06603-PSG-PLA Document 236-3 Filed 12/02/19 Page 6 of 7 Page ID
                                 #:8651
Case 2:16-cv-06603-PSG-PLA Document 236-3 Filed 12/02/19 Page 7 of 7 Page ID
                                 #:8652
